Case 8:15-cv-02034-JVS-JCG Document 981-11 Filed 05/11/20 Page 1 of 13 Page ID
                                  #:68334




                           Exhibit 10
        Case 8:15-cv-02034-JVS-JCG Document 981-11 Filed 05/11/20 Page 2 of 13 Page ID
                                          #:68335
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Central District
                                                       __________         of of
                                                                   District  California
                                                                                __________
                Natural Immunogenics Corp.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 8:15-cv-02034-JVS-JCG
                  Newport Trial Group, et al.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                            Emord & Associates, P.C.

                                                       (Name of person to whom this subpoena is directed)

      ✔
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
                                                                 SEE EXHIBIT "A" ATTACHED


 Place:                                                                                 Date and Time:
           Callahan & Blaine, APLC
           3 Hutton Centre Dr., 9th Floor, Santa Ana, CA 92707                                              03/02/2020 10:00 am

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/12/2020

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Defendant
        Newport Trial Group and Scott J. Ferrell                        , who issues or requests this subpoena, are:
David J. Darnell, 3 Hutton Centre Dr., Ninth Floor, Santa Ana, CA 92707, ddarnell@callahan-law.com, (714) 241-4444

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 8:15-cv-02034-JVS-JCG Document 981-11 Filed 05/11/20 Page 3 of 13 Page ID
                                          #:68336
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 8:15-cv-02034-JVS-JCG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
       Case 8:15-cv-02034-JVS-JCG Document 981-11 Filed 05/11/20 Page 4 of 13 Page ID
                                         #:68337
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                                             Case 8:15-cv-02034-JVS-JCG Document 981-11 Filed 05/11/20 Page 5 of 13 Page ID
                                                                               #:68338


                                                          1                                     EXHIBIT “A”
                                                          2                         DOCUMENTS TO BE PRODUCED
                                                          3         1.    “YOU,” “YOUR” shall mean and refer to Emord & Associates, P.C.
                                                          4 and any of its attorneys, agents, paralegals, employees, or other persons acting on its
                                                          5 behalf.
                                                          6         2.    “C. CARLBERG” shall mean and refer to Charlotte Carlberg.
                                                          7         3.    “M. BUC” shall mean and refer to MaryAnn Buc.
                                                          8         4.    “J. BUC” shall mean and refer to Jim Buc.
                                                          9         5.    “TRYCIA” shall mean and refer to Trycia Carlberg.
                                                         10         6.    “BROOKHART” shall mean and refer to Erika Brookhart.
                                                         11         7.    “GEORGE” shall mean and refer to Jonathan George.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         8.    “FERNANDES” shall mean and refer to paralegal Jennifer Fernandes.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         9.    “DECLARANT(S)” shall mean and refer to C. CARLBERG, J. BUC,
                                                         14 and/or M. BUC.
                                                         15         10.   “FERRELL” shall mean and refer to SCOTT FERRELL.
                                                         16         11.   “HERRERA” shall mean and refer to private investigator David
                                                         17 Herrera.
                                                         18         12.   “MARCELLO” shall mean and refer to private investigator John
                                                         19 Marcello.
                                                         20         13.   “PHONE RECORDS” shall mean and refer to the records for any
                                                         21 mobile or hard line telephone used to conduct any COMMUNICATION subject to
                                                         22 these document requests.
                                                         23         14.   “INVESTIGATION” shall mean and refer to “NIC’s investigation” as
                                                         24 stated on page 1, lines 18-19 of NIC’s September 19, 2019 Motion and Motion For
                                                         25 Sanctions Re Defendant Scott J. Ferrell’s False Declaration, filed as Dkt. 844-1.
                                                         26         15.   “DOCUMENT” or “DOCUMENTS” shall mean and refer to
                                                         27 “documents and other tangible thing” and shall include, without limitation,
                                                         28 originals, and copies (carbon, photographic, microfilm or otherwise) of all
                                                                                                     -1-
                                                                                                 Exhibit “A”
                                             Case 8:15-cv-02034-JVS-JCG Document 981-11 Filed 05/11/20 Page 6 of 13 Page ID
                                                                               #:68339


                                                          1 documents, correspondence, papers, agreements, proposals, contracts, billings,
                                                          2 reports, exhibits, memoranda, notes, diaries, inter-office and/or intra-office
                                                          3 corporate communications, email or other electronic communication, messages,
                                                          4 telegrams, telex communications, letters, ledgers, photographs, pictures, drawings,
                                                          5 sketches, analytical data, data sheets, video tapes, publications, catalog sheets or
                                                          6 addenda, instructions, brochures, pamphlets, recordings (tape, disk, belt or any other
                                                          7 type), invoices, work assignments, work records, worksheets, devices and any other
                                                          8 writings, printed and/or typewritten matter, including drafts, or other physical
                                                          9 objects in YOUR custody, care, possession, or control. The fact that information is
                                                         10 contained in an electronic (as opposed to printed) form, such as on a hard drive or
                                                         11 server, does not exclude the information from this definition.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         Electronic DOCUMENTS must be produced with a .pdf, txt, or .jpeg load file
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 suitable for uploading in Relativity format. DOCUMENTS such as email or other
                                                         14 similar documents must include all attachments in their native format, without
                                                         15 conversion to another electronic format. All available metadata fields must be
                                                         16 produced for all DOCUMENTS produced (including all attachments), and all
                                                         17 electronic data must be produced in its native format, unaltered, uncorrupted and
                                                         18 without conversion to another electronic format. Prior to production, all original
                                                         19 electronic DOCUMENTS produced in .pdf format must be subjected to an OCR
                                                         20 (optical character reader) process to make them electronically searchable. Original
                                                         21 electronic DOCUMENTS must not be converted at any time prior to production to
                                                         22 .tiff, .jpg, .pdf or other “picture”-type format, but instead remain in their native
                                                         23 format to constitute a valid production.
                                                         24         16.    “COMMUNICATION” means the act or fact of communicating
                                                         25 between or among any persons, including, but not limited to, in-person
                                                         26 conversations, telephone conversations, emails, text messaging, letters, memoranda,
                                                         27 notes, flyers, messages, summaries, photographs, audiotapes, videotapes, or other
                                                         28
                                                                                                     -2-
                                                                                                  Exhibit “A”
                                             Case 8:15-cv-02034-JVS-JCG Document 981-11 Filed 05/11/20 Page 7 of 13 Page ID
                                                                               #:68340


                                                          1 materials or memorials of communication, meetings or occasions of joint or mutual
                                                          2 presence, as well as transfer of any document or writing from one person to another.
                                                          3         17.    “EMORD” means and refers to Emord & Associates, P.C. and any of
                                                          4 its attorneys, agents, paralegals, employees, or other persons acting on its behalf.
                                                          5          DOCUMENTS AND ELECTRONIC DATA TO BE PRODUCED
                                                          6         In accordance with the foregoing definitions and instructions, please produce
                                                          7 for inspection, testing, copying, and/or sampling all DOCUMENTS in YOUR
                                                          8 possession, custody or control, or in the possession, custody or control of YOUR
                                                          9 agents, attorneys, adjusters, employees, representatives, and other persons or entities
                                                         10 acting on YOUR behalf responsive to the following Requests for Production:
                                                         11 REQUEST FOR PRODUCTION NO. 1:
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         All COMMUNICATIONS regarding the residency of TRYCIA between
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 November 2011 and March 2012.
                                                         14 REQUEST FOR PRODUCTION NO. 2:
                                                         15         All DOCUMENTS regarding the residency of TRYCIA between November
                                                         16 2011 and March 2012.
                                                         17 REQUEST FOR PRODUCTION NO. 3:
                                                         18         All PHONE RECORDS from August 9, 2019 to November 13, 2019.
                                                         19 REQUEST FOR PRODUCTION NO. 4:
                                                         20         All text messages between YOU and any DECLARANT.
                                                         21 REQUEST FOR PRODUCTION NO. 5:
                                                         22         All text messages YOU sent or received regarding the SANCTIONS
                                                         23 DECLARATIONS.
                                                         24 REQUEST FOR PRODUCTION NO. 6:
                                                         25         All COMMUNICATIONS between YOU and J. BUC.
                                                         26 REQUEST FOR PRODUCTION NO. 7:
                                                         27         All COMMUNICATIONS between YOU and M. BUC.
                                                         28
                                                                                                    -3-
                                                                                                 Exhibit “A”
                                             Case 8:15-cv-02034-JVS-JCG Document 981-11 Filed 05/11/20 Page 8 of 13 Page ID
                                                                               #:68341


                                                          1 REQUEST FOR PRODUCTION NO. 8:
                                                          2        All COMMUNICATIONS between YOU and C. CARLBERG.
                                                          3 REQUEST FOR PRODUCTION NO. 9:
                                                          4        All COMMUNICATIONS between YOU and BROOKHART.
                                                          5 REQUEST FOR PRODUCTION NO. 10:
                                                          6        All COMMUNICATIONS between YOU and GEORGE.
                                                          7 REQUEST FOR PRODUCTION NO. 11:
                                                          8        All DOCUMENTS relating to YOUR review, or efforts to review, the
                                                          9 Facebook page of TRYCIA.
                                                         10 REQUEST FOR PRODUCTION NO. 12:
                                                         11        All DOCUMENTS relating to any investigation YOU performed regarding
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 the residency of TRYCIA between November 2011 and March 2012.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 REQUEST FOR PRODUCTION NO. 13:
                                                         14        All COMMUNICATIONS from or to YOU regarding Facebook posts
                                                         15 showing TRYCIA.
                                                         16 REQUEST FOR PRODUCTION NO. 14:
                                                         17        All DOCUMENTS relating to any investigation YOU undertook upon being
                                                         18 informed on by C. CARLBERG on August 10, 2019 at 4:23 pm that “I see pics of
                                                         19 her at their [the Ferrells’] house during Nov, Dec, Feb, March.”
                                                         20 REQUEST FOR PRODUCTION NO. 15:
                                                         21        All DOCUMENTS related to the Declaration of Charlotte Carlberg, filed on
                                                         22 September 19, 2019 as Dkt. 844-3.
                                                         23 REQUEST FOR PRODUCTION NO. 16:
                                                         24        All DOCUMENTS related to the Declaration of MaryAnn Buc, filed on
                                                         25 September 19, 2019 as Docket 844-4.
                                                         26 REQUEST FOR PRODUCTION NO. 17:
                                                         27        All DOCUMENTS related to the Declaration of Jim Buc, filed on September
                                                         28
                                                                                                   -4-
                                                                                                Exhibit “A”
                                             Case 8:15-cv-02034-JVS-JCG Document 981-11 Filed 05/11/20 Page 9 of 13 Page ID
                                                                               #:68342


                                                          1 19, 2019 as Docket 844-5.
                                                          2 REQUEST FOR PRODUCTION NO. 18:
                                                          3        All DOCUMENTS related to NIC’s September 19, 2019 Motion and Motion
                                                          4 For Sanctions Re Defendant Scott J. Ferrell’s False Declaration, filed as Dkt. 844-1.
                                                          5 REQUEST FOR PRODUCTION NO. 19:
                                                          6        All COMMUNICATIONS related to the Declaration of Charlotte Carlberg,
                                                          7 filed on September 19, 2019 as Dkt. 844-3.
                                                          8 REQUEST FOR PRODUCTION NO. 20:
                                                          9        All COMMUNICATIONS related to the Declaration of MaryAnn Buc, filed
                                                         10 on September 19, 2019 as Docket 844-4.
                                                         11 REQUEST FOR PRODUCTION NO. 21:
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12        All COMMUNICATIONS related to the Declaration of Jim Buc, filed on
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 September 19, 2019 as Docket 844-5.
                                                         14 REQUEST FOR PRODUCTION NO. 22:
                                                         15        All COMMUNICATIONS related to NIC’s September 19, 2019 Motion and
                                                         16 Motion For Sanctions Re Defendant Scott J. Ferrell’s False Declaration, filed as
                                                         17 Dkt. 844-1.
                                                         18 REQUEST FOR PRODUCTION NO. 23:
                                                         19        All COMMUNICATION between EMORD and any individual that EMORD
                                                         20 interviewed in connection with its INVESTIGATION.
                                                         21 REQUEST FOR PRODUCTION NO. 24:
                                                         22        All DOCUMENTS identifying individuals that YOU interviewed in
                                                         23 connection with the INVESTIGATION.
                                                         24 REQUEST FOR PRODUCTION NO. 25:
                                                         25        All DOCUMENTS that the DECLARANTS provided to EMORD.
                                                         26 REQUEST FOR PRODUCTION NO. 26:
                                                         27        All COMMUNICATIONS between the DECLARANTS regarding TRYCIA.
                                                         28
                                                                                                   -5-
                                                                                                Exhibit “A”
                                          Case 8:15-cv-02034-JVS-JCG Document 981-11 Filed 05/11/20 Page 10 of 13 Page ID
                                                                             #:68343


                                                          1 REQUEST FOR PRODUCTION NO. 27:
                                                          2         All COMMUNICATIONS between the DECLARANTS regarding
                                                          3 FERRELL.
                                                          4 REQUEST FOR PRODUCTION NO. 28:
                                                          5         All COMMUNICATIONS with or from any DECLARANT regarding contact
                                                          6 by any agent of FERRELL.
                                                          7 REQUEST FOR PRODUCTION NO. 29:
                                                          8         All COMMUNICATIONS relating to HERRERA.
                                                          9 REQUEST FOR PRODUCTION NO. 30:
                                                         10         All COMMUNICATIONS relating to MARCELLO.
                                                         11 REQUEST FOR PRODUCTION NO. 31:
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         All COMMUNICATIONS by or with any DECLARANT discussing how any
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 DECLARANT should respond if the DECLARANT was contacted by an agent of
                                                         14 FERRELL.
                                                         15 REQUEST FOR PRODUCTION NO. 32:
                                                         16         All COMMUNICATIONS between YOU and any DECLARANT proposing
                                                         17 the content of text messages from the DECLARANT to HERRERA.
                                                         18 REQUEST FOR PRODUCTION NO. 33:
                                                         19         All COMMUNICATIONS between YOU and any DECLARANT regarding
                                                         20 allegations of witness tampering against FERRELL.
                                                         21 REQUEST FOR PRODUCTION NO. 34:
                                                         22         All COMMUNICATIONS between YOU and any DECLARANT regarding
                                                         23 any strategy to keep agents of FERRELL from interviewing any DECLARANT.
                                                         24 REQUEST FOR PRODUCTION NO. 35:
                                                         25         All COMMUNICATIONS between YOU and any DECLARANT regarding
                                                         26 the truthfulness of any statement in any declaration.
                                                         27
                                                         28
                                                                                                   -6-
                                                                                                Exhibit “A”
                                          Case 8:15-cv-02034-JVS-JCG Document 981-11 Filed 05/11/20 Page 11 of 13 Page ID
                                                                             #:68344


                                                          1 REQUEST FOR PRODUCTION NO. 36:
                                                          2        All COMMUNICATIONS related to NTG’s Opposition To Motion For
                                                          3 Sanctions And Request For OSC Regarding Sanctions, Perjury, And Subornation Of
                                                          4 Perjury, filed on September 27, 2019 as Docket 846.
                                                          5 REQUEST FOR PRODUCTION NO. 37:
                                                          6        All COMMUNICATIONS related to NIC’s Motion of Withdrawal of
                                                          7 Plaintiff’s Motion for Sanctions, filed on September 30, 2019 as Docket 847.
                                                          8 REQUEST FOR PRODUCTION NO. 38:
                                                          9        All COMMUNICATIONS related to NTG’s Request For Order To Show
                                                         10 Cause Regarding Sanctions, Perjury, And Subornation Of Perjury, filed on October
                                                         11 14, 2019 as Docket 855.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 REQUEST FOR PRODUCTION NO. 39:
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13        All COMMUNICATIONS related to NIC’s Opposition To NTG’s Request
                                                         14 For Order To Show Cause Regarding Sanctions, Perjury, And Subornation Of
                                                         15 Perjury, filed on October 28, 2019 as Docket 859.
                                                         16 REQUEST FOR PRODUCTION NO. 40:
                                                         17        All COMMUNICATIONS related to the Declaration of Jennifer Fernandes,
                                                         18 filed on October 28, 2019 at Docket 859-1.
                                                         19 REQUEST FOR PRODUCTION NO. 41:
                                                         20        All COMMUNICATIONS related to the Declaration of Peter Arhangelsky,
                                                         21 filed on October 28, 2019 as Docket 859-2.
                                                         22 REQUEST FOR PRODUCTION NO. 42:
                                                         23        All COMMUNICATIONS related to the Declaration of Joshua Furman, filed
                                                         24 on October 28, 2019 at Docket 859-3.
                                                         25 REQUEST FOR PRODUCTION NO. 43:
                                                         26        All COMMUNICATIONS related to NTG’s Reply in Support of Request for
                                                         27 Order to Show Cause Regarding Sanctions, Perjury, and Subornation of Perjury,
                                                         28
                                                                                                  -7-
                                                                                               Exhibit “A”
                                          Case 8:15-cv-02034-JVS-JCG Document 981-11 Filed 05/11/20 Page 12 of 13 Page ID
                                                                             #:68345


                                                          1 filed on November 11, 2019 as Docket 865.
                                                          2 REQUEST FOR PRODUCTION NO. 44:
                                                          3        All COMMUNICATIONS related to Plaintiff NIC’s Surreply In Opposition
                                                          4 To Defendant NTG’s Request For Order To Show Cause Regarding Sanctions,
                                                          5 Perjury, And Subornation Of Perjury, filed on November 12, 2019 as Docket 871.
                                                          6 REQUEST FOR PRODUCTION NO. 45:
                                                          7        All COMMUNICATIONS related to the Declaration of Charlotte Carlberg,
                                                          8 filed on November 12, 2019 as Docket 871-1.
                                                          9 REQUEST FOR PRODUCTION NO. 46:
                                                         10        All COMMUNICATIONS related to the Declaration of MaryAnn Buc, filed
                                                         11 on November 12, 2019 as Docket 871-2.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 REQUEST FOR PRODUCTION NO. 47:
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13        All COMMUNICATIONS related to the Declaration of Jim Buc, filed on
                                                         14 November 12, 2019 as Docket 871-3.
                                                         15 REQUEST FOR PRODUCTION NO. 48:
                                                         16        All COMMUNICATIONS related to the Declaration of Jennifer Fernandes,
                                                         17 filed on November 12, 2019 as Docket 871-4.
                                                         18 REQUEST FOR PRODUCTION NO. 49:
                                                         19        All COMMUNICATIONS related to Plaintiff’s Notice of Motion And
                                                         20 Motion For Sanctions Re Witness Tampering, filed on October 15, 2019 as Docket
                                                         21 857-1.
                                                         22 REQUEST FOR PRODUCTION NO. 50:
                                                         23        All COMMUNICATIONS related to the Declaration of Jennifer Fernandes,
                                                         24 filed on October 15, 2019 as Docket 857-4.
                                                         25 REQUEST FOR PRODUCTION NO. 51:
                                                         26        All COMMUNICATIONS related to the Declaration of MaryAnn Buc, filed
                                                         27 on October 15, 2019 as Docket 857-3.
                                                         28
                                                                                                 -8-
                                                                                              Exhibit “A”
                                          Case 8:15-cv-02034-JVS-JCG Document 981-11 Filed 05/11/20 Page 13 of 13 Page ID
                                                                             #:68346


                                                          1 REQUEST FOR PRODUCTION NO. 52:
                                                          2        All COMMUNICATIONS related to the Declaration of Joshua Furman, filed
                                                          3 on October 15, 2019 as Docket 857-2.
                                                          4 REQUEST FOR PRODUCTION NO. 53:
                                                          5        All COMMUNICATIONS related to the Motion For Leave To Conduct
                                                          6 Discovery Regarding False Declarations Filed By NIC, filed on October 14, 2019 as
                                                          7 Docket 856.
                                                          8 REQUEST FOR PRODUCTION NO. 54:
                                                          9        All COMMUNICATIONS related to the Plaintiff’s Opposition To
                                                         10 Defendants’ Motion For Leave Filed As Docket No. 856, filed on October 28, 2019
                                                         11 as Docket 863.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13
                                                         14
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28
                                                                                                 -9-
                                                                                              Exhibit “A”
